Court of Appeals, State of Michigan

                                                     ORDER
                                                                             Mark T. Boonstra
Ingham County Treasurer v Faiek Zeineh                                         Presiding Judge

 Docket No.    346626                                                        Jonathan Tukel

LC No.         17-000439-CZ                                                  Anica Letica
                                                                               Judges


          The Court orders that the January 21, 2020 opm10n issued m this case 1s hereby
AMENDED to correct the following clerical errors:


                     On page 1, first paragraph, second sentence, the word "petitioner" is replaced with
                     "respondent."

                     On page 5, first paragraph, first sentence, the word "petitioner" is replaced with
                     "respondent."

              In all other respects, the January 21 , 2020 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on



                                    --.              ,,
                                                 I    •.   •




                                JAN       2 4 2020
                                          Date